Case 1:19-cr-00286-AMD Document 224 Filed 09/21/21 Page 1 of 2 PageID #: 5501

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
EAG/NIS/MCM                                         271 Cadman Plaza East
F. #2019R00029                                      Brooklyn, New York 11201



                                                    September 21, 2021


By ECF

Honorable Ann M. Donnelly
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Robert Sylvester Kelly
                      Criminal Docket No. 19-286 (S-3) (AMD)

Dear Judge Donnelly:

               The government respectfully submits this letter to correct its proposed
supplemental amended jury instructions regarding Racketeering Act One and Racketeering
Act Three. In its letter dated September 19, 2021, the government inadvertently cited the
current version of Illinois Criminal Statute 720 § 5/5-2 in Exhibits A and C as opposed to the
version of the statute that was in effect at the time of the charged offenses in Racketeering
Acts One and Three. The government respectfully requests that the following statutory
language be used for § 5/5-2:

Illinois Criminal Code Section 5/5-2 provides, in pertinent part, that:

              A person is legally accountable for the conduct of another when:

              (b) The statute defining the offense makes him so accountable; or
              (c) Either before or during the commission of an offense, and with the intent to
              promote or facilitate such commission, he solicits, aids, abets, agrees or
              attempts to aid, such other person in the planning or commission of the
              offense. However, a person is not so accountable, unless the statute defining
              the offense provides otherwise, if:
                             (1) He is a victim of the offense committed; or
Case 1:19-cr-00286-AMD Document 224 Filed 09/21/21 Page 2 of 2 PageID #: 5502




                            (2) The offense is so defined that his conduct was inevitably
                            incident to its commission; or
                            (3) Before the commission of the offense, he terminates his
                            effort to promote or facilitate such commission, and does one of
                            the following: wholly deprives his prior efforts of effectiveness
                            in such commission, or gives timely warning to the proper law
                            enforcement authorities, or otherwise makes proper effort to
                            prevent the commission of the offense.

Outside of replacing the statutory text for § 5/5-2, the remainder of the government’s
proposed instructions related to Racketeering Acts One and Three in Exhibits A and C filed
on September 19, 2021, should remain the same.

                                                 Respectfully submitted,

                                                 JACQUELYN M. KASULIS
                                                 Acting United States Attorney

                                          By:      /s/
                                                 Elizabeth Geddes
                                                 Nadia Shihata
                                                 Maria Cruz Melendez
                                                 Assistant U.S. Attorney
                                                 (718) 254-6430


cc:    Clerk of Court (AMD) (by ECF)
       All defense counsel of record (by ECF)




                                             2
